Title: To Thomas Jefferson from William Wood, 9 March 1805
From: Wood, William
To: Jefferson, Thomas


                  
                     Worthy Sir 
                     
                       March 9th 1805 Washington City
                  
                  I must take the liberty to Congratulate you on your Reelection to that Solemn & Important task as the Chief of So Great a Nation & I hope Sir that that God whose dominion is over all May be your Guide, Counselor, & Kind preserver though I belive you have Some Enemies yet Sire I am. Many there are that Implore the divine hand to bless you. I should be Very happy to Enjoy a Short Interview with Your Excelency but understanding you were about to depart for a little season I take the liberty Sir to Impart My desire by a few lines I Shall depart Shortly from this place & I understand by the land law pasd the last of the Session the Reserves made by Genral Wayne in the Indian treaty were deposd with your Excelency to dispose of. Now Sir if you would Condescend to Grant a Settlement for about Twenty Familys in the 12 Mile Sqare Reserve on the Miami of the lake by Complying with the Terms of Sale My wishes Signifyd in my adress to you in decembr last would be fulfild & the wishes of a Number of Your well wishers. an answer would be thankfuly recd by your Excelency Obedient Servnt
                  
                     Wim Wood 
                     
                  
               